DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Re. claim 9: the limitations “a plurality of fins which are spaced arranged one another” in lines 2-3 should be changed to - - a plurality of fins which are spaced apart from one another- -
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziubinschi et al. (US 2020/0033064 A1).

Re. claim 1. Dziubinschi discloses liquid-cooling radiator module, comprising:
a first reservoir (20) comprising a first chamber (64) and a second chamber (65); (see fig. 5; para. 0025-0027)
a second reservoir (22) comprising a third chamber (74) and a fourth chamber (75); (see fig. 5; para. 0024-0027)
a heat dissipation stacked structure (4, 14) comprising at least one fin tube layer that is sandwiched between the first reservoir and the second reservoir, and the at least one fin tube layer comprising a plurality of fin tubes which are parallel to each other: (see fig. 5; para. 0023-0024, 0028)
a radiator inlet (33) connected to the first reservoir and communicated with the first chamber; and
a radiator outlet (34) connected to the second reservoir and communicated with the fourth chamber,
wherein a first part of the fin tubes respectively communicates with the first chamber and the third chamber, a second part of the fin tubes respectively communicates with the third chamber and the second chamber, and a third part of the fin tubes respectively communicates with the second chamber and the fourth chamber. (see fig. 5)

Claim(s) 1-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2007/0044948 A1).

Re. claim 1: Lu discloses a liquid-cooling radiator module, comprising:
a first reservoir (20, 30 combined) comprising a first chamber (20) and a second chamber (30); (see fig. 2-4; para. 0012-0013)
a second reservoir (40, 50 combined) comprising a third chamber (40) and a fourth chamber (50) ; (see fig. 2-4; para. 0012-0013)
a heat dissipation stacked structure (20) comprising at least one fin tube layer (12, 13, 14, 15) that is sandwiched between the first reservoir and the second reservoir, and the at least one fin tube layer comprising a plurality of fin tubes which are parallel to each other: (see fig. 2-4; para. 0011-0013)
a radiator inlet (21) connected to the first reservoir and communicated with the first chamber; and (see fig. 2-4; para. 0011-0013)
a radiator outlet (51) connected to the second reservoir and communicated with the fourth chamber, (see fig. 2-4; para. 0011-0013)
wherein a first part of the fin tubes respectively communicates with the first chamber and the third chamber, a second part of the fin tubes respectively communicates with the third chamber and the second chamber, and a third part of the fin tubes respectively communicates with the second chamber and the fourth chamber. (see fig. 2-4)

Re. claim 12: Lu discloses wherein the first chamber (20), the first part of the fin tubes, the third chamber (40), the second part of the fin tubes, the second chamber (30), the third part of the fin tubes and the fourth chamber (50) are collectively formed to be an S-type flow path between the first reservoir and the second reservoir. (see fig. 2-4)

Re. claim 3: Lu discloses wherein the second part of the fin tubes is located between the first part and the third part of the fin tubes. (see fig. 2-4; para. 0011-0013)

Re. claim 4: Lu discloses wherein a length of the first chamber (20) is different to a length of the third chamber (40), and a length of the second chamber (30) is different to a length of the fourth chamber (50). (see fig. 2-4) 

Re. claim 5: Lu discloses wherein the second reservoir (40, 50 combined) further comprises an outlet channel (51), and the outlet channel is located below the third chamber and in communication with the fourth chamber and the radiator outlet. (see fig. 1, 3; para. 0013-0015)

Re. claim 6: Lu discloses wherein the radiator inlet (21) and the radiator outlet (51) are collectively disposed at the same side of the liquid-cooling radiator module (right side of module) (see fig. 3)

Re. claim 7: Lu discloses wherein the at least one fin tube layer (12, 13, 14, 15) is plural in number, and the fin tube layers are stacked with each other, wherein a long axis direction of each of the fin tube layers is orthogonal to a long axis direction of the first reservoir (20, 30 combined). (see fig. 4)

Re. claim 8: Lu discloses wherein the heat dissipation stacked structure comprises:
a plurality of heat dissipation fin sets (12, 13, 14, 15) sandwiched between the first reservoir (20, 30, combined) and the second reservoir (40, 50 combined), and each of the fin tube layers stacked between any two neighboring ones of the heat dissipation fin sets. (see fig. 4)

Re. claim 9: Lu discloses wherein each of the heat dissipation fin sets comprises a plurality of fins which are spaced apart from one another, (see fig. 4)
an airflow channel is formed between any two neighboring ones of the fins, wherein a long axis direction of each of the airflow channel is parallel to a long axis direction of the first reservoir. (see fig. 4; para. 0004-0005)

Re. claim 11: Lu discloses wherein the first reservoir (20, 30 combined) comprises a plurality of reinforcement ribs (12), and the reinforcement ribs are spaced arranged on an inner side of the first chamber and an inner side (13) of the second chamber (40, 50 combined). (See fig. 4; para. 0011-0012)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Mounioloux. (US 2013/0299139 A1).

Re. claim 10: Lu fails to disclose:
an upper cover and a lower cover, wherein the first reservoir, the second reservoir and the at least one fin tube layer of the heat dissipation stacked structure are sandwiched between the upper cover and the lower cover.
However, Mounioloux discloses:
an upper cover and a lower cover (upper and lower portions of 20), wherein the first reservoir (7), the second reservoir (12) and the at least one fin tube layer (6) of the heat dissipation stacked structure are sandwiched between the upper cover and the lower cover. (see fig. 1-3, 7, 8; para. 0042-0046)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover to Lu as taught by Mounioloux. One of ordinary skill would have been motivated to do this in order to provide a housing for the radiator to hold the fin tubes together in the correct arrangement and to protect from possible damage. (Mounioloux para. 0048)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2012/0037346 A1) discloses a heat exchanger with fin tubes. Otey et al. (US 2006/0237166 A1) discloses a heat exchanger having a cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 2, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835